      Case 3:19-cv-00812-JM-BLM Document 3 Filed 05/07/19 PageID.28 Page 1 of 2


1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9    GENTIVA HEALTH SERVICES, INC.,                      Case No.: 19cv812 JM(BLM)
10                                      Plaintiff,
                                                         ORDER TO SHOW CAUSE
11   v.
12   MISSION HEALTHCARE HOLDINGS
     INC., MISSION HEALTHCARE
13
     SERVICES, LLC, MISSION
14   HEALTHCARE SERVICES, INC., and
     KATHRYN MOHNEY,
15
                                     Defendants.
16
17
           Upon review of the Complaint, the court questions whether it has jurisdiction over
18
     this dispute.
19
           The Complaint asserts there is subject matter jurisdiction under 28 U.S.C. § 1332(a).
20
     (Doc. No. 1 at ¶ 12.) Subject matter jurisdiction based on diversity of citizenship requires
21
     all plaintiffs to have different citizenship from all defendants and that the amount in
22
     controversy exceeds $75,000. See U.S.C. § 1332; Owen Equip. & Erection Co. v. Kroger,
23
     437 U.S. 365, 373 (1978). The Complaint states that Plaintiff is a Delaware corporation
24
     with its principal place of business in Georgia, (Doc. No. 1 at ¶ 7); Defendant Mission
25
     Healthcare Holdings, Inc. is a California corporation with its principal place of business in
26
     California, (id at ¶ 8); Defendant Mission Healthcare Services, LLC is a California limited
27
     liability company with its principal place of business in California (id at ¶ 9); Defendant
28

                                                     1
                                                                                   19cv812 JM(BLM)
      Case 3:19-cv-00812-JM-BLM Document 3 Filed 05/07/19 PageID.29 Page 2 of 2


1    Mission Healthcare Services is a California corporation with its principal place of business
2    in California, (id. at ¶ 10); and Defendant Kathryn Mohney is a citizen of California, (id.
3    at 11). Therefore, the court has original jurisdiction “because the parties are citizens of
4    different states and the amount in controversy exceeds $75,000.” (Id. at ¶ 12.)
5          However, Plaintiff overlooks the fact that, for diversity purposes, a limited liability
6    company is “a citizen of every state of which its owners/members are citizens.” Johnson
7    v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Here, the record
8    contains no allegations or evidence identifying the citizenship of all members of the limited
9    liability company defendant, Mission Healthcare Services, LLC, making it impossible for
10   the Court to determine whether there is complete diversity among the parties.
11         Accordingly, Plaintiff is hereby ORDERED TO SHOW CAUSE on or before
12   May 21, 2019, why this matter should not dismissed for lack of subject matter jurisdiction.
13   See generally Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002) (“Federal Rule of
14   Civil Procedure 12(h)(3) provides that a court may raise the question of subject matter
15   jurisdiction, sua sponte, at any time during the pendency of the action . . . .”). Plaintiff’s
16   response should include evidence, via a declaration or otherwise, that all the partners of the
17   limited liability companies are diverse in citizenship from Plaintiff. Failure to timely
18   respond to this Order will result in dismissal for lack of subject matter jurisdiction.
19         Defendants are permitted, but not obligated, to respond in writing, not to exceed ten
20   pages, on or before May 28, 2019, with authority and evidence that it believes may assist
21   the court in determining whether subject matter jurisdiction exists.
22         IT IS SO ORDERED.
23    Dated: May 7, 2019
24
25
26
27
28

                                                   2
                                                                                    19cv812 JM(BLM)
